Citation Nr: 1739677	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  16-44 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an effective date earlier than August 18, 2014 for the grant of nonservice-connected pension benefits with special monthly compensation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to November 1955.  He was found to be incompetent to handle funds in April 2015.  The appellant is his properly appointed fiduciary, his daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veterans Affairs (VA) Milwaukee VA Pension Center in Milwaukee, Wisconsin.  (Jurisdiction remains with the VA Philadelphia RO and Insurance Center in Philadelphia, Pennsylvania). 

The issue in this case has been identified in the statement of the case (SOC) as one involving an earlier effective date for the award of pension benefits only.  However, as the appellant specifically disagreed with the effective date established for both nonservice-connected pension and special monthly compensation (SMC) together, the Board has recharacterized the issue as reflected on the front page of this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the December 2014 notice letter informing the Veteran that his claim for nonservice connection pension benefits had been granted, it was noted that under liberalizing law, he may be entitled to pension up to a year prior to the date of his claim (or August 18, 2013) if the Veteran submitted medical evidence showing his need for this benefit back to that date.  

The letter also notified the Veteran that the RO had proposed to rate him as incompetent for VA purposes.  In April 2015, the Veteran was found to be incompetent.  The appellant, his daughter, was recognized as his fiduciary.  

In May 2016, a notice letter was sent to the appellant explaining to her also that an effective date prior to the date of claim (or August 18, 2013) could be established for pension benefits if medical evidence was submitted showing that it was needed.  The RO gave the appellant a year from the date of notice to provide that evidence, or May 30, 2017.

The appellant has provided evidence but it is incomplete.  Notwithstanding, the Board notes that the Veteran provided authorization for the release of private medical records with his original claim in August 2014.  These records have not been obtained.  Given that they could establish need for pension benefits prior to the date of service connection, the Board finds it is necessary to remand this claim for further development.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is directed.

1.  Take all action necessary to obtain the medical records identified on the August 2014 VA Form 21-4142.  In particular, obtain any and all private and VA treatment records indicated for two years prior to the date the Veteran's claim was received in August 18, 2014. 

2.  After the above action has been completed, readjudicate the claim for an earlier effective date for the grant of nonservice-connected pension to include special monthly compensation.  If the benefit sought is not granted, the appellant and her representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


